Robinson, J.,
filed the following dissenting opinion:
I am obliged to enter my dissent in this case. The Act of 1872, ch. 274, imposing a tax of two cents on every ton of coal mined in this State for transportation, is not, in my opinion, in conflict with Article 1, section 8, sub-section 3 of the Constitution of the U. States, which confers upon Congress the power to regulate commerce with foreign nations and among the several States ; nor is it in conflict with the Constitution of this State, which declares “that every person in the State, or person holding property therein, ought to contribute his proportion of public taxes for the support of the Government, according to his actual worth in real or personal property; yet fines, duties, or taxes may properly and justly he imposed or laid with a political view for the good government and benefit of the community.” Art. 15, Declaration of Rights.
If, however, it he in conflict with the Constitution of this State, as the majority of this Court have decided, then it was altogether unnecessary, in my judgment, to have decided whether it was in conflict with the Constitution of the United States.
Upon no one clause of the Constitution of the United States have the Judges of this country, both Federal and State, differed so widely in regard to its construction, as *73the one which confers upon Congress the power to regulate inter-State commerce, aud I cannot hut regret that a bare majority of this Court should have deemed it proper to commit this Court to a construction of this clause, when sucli construction was not necessary to the decision of the case under consideration.